PER CURIAM.

Attorney disciplinary proceeding; attorney publicly reprimanded.

On August 7,1980, the Board of Attorneys Professional Responsibility filed with the court a complaint alleging that in February of 1979, Theodore F. Matt, an attorney admitted to practice in this state since 1949 and who practices in Oconomowoc, undertook the probate of the estate of Richard A. Anderson and the estate of Jane Anderson, that he failed to properly attend to the matters of the estates, did not properly advise his client of the work to be performed by him as an attorney and by her as personal representative for the estates, failed to file appropriate tax returns for the estates, failed to handle medicare and doctor bills, failed to timely make claim to the proceeds of life insurance, failed to close the estate of Richard Anderson, and that he failed to ask for his client’s permission to withdraw from employment in the estates.
The court referred the matter to the Hon. John A. Fiorenza as referee pursuant to SCR 21.09 (1980) and a hearing on the complaint was held on November 14, 1980. On December 2,1980, the referee filed his findings *601of fact, conclusions and recommendation for discipline. Pursuant to a stipulation entered into by counsel for the Board and for the respondent attorney, the referee concluded that Matt’s failure to notify his client of his withdrawal from employment violated SCR 20.16(1) (b) and that his failure to carry out a contract with his client violated SCR 20.35(1) (b). The referee recommended imposition of discipline consisting of a public reprimand and that Matt pay the costs of the disciplinary proceeding. The respondent by stipulation waived his right to appeal the referee’s report pursuant to SCR 21.09(5). We hereby adopt the findings, conclusions and recommendation of the referee.
It is ordered that Theodore F. Matt is publicly reprimanded for unprofessional conduct.
It is further ordered that Theodore F. Matt pay the costs of this proceeding in the amount $467 to the Board of Attorneys Professional Responsibility within 60 days of the date of this order, provided that if the costs are not paid within the time specified, the license of Theodore F. Matt to practice law in Wisconsin shall be forthwith suspended.